                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
EMMANUEL ADEYINKA,                               :
                            Plaintiff,           :
                                                 :            Civil Action
                     v.                          :            No. 18-3253
                                                 :
CITY OF PHILADELPHIA, et al.,                    :
                    Defendants.




                                         ORDER



       AND NOW, this _______ day of              , 2019, it is hereby ORDERED that

Plaintiff’s Motion for Set Aside the Judgment is DENIED.




                                          BY THE COURT:


                                          ________________________
                                          TUCKER, J.
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
EMMANUEL ADEYINKA,                                     :
                               Plaintiff,              :
                                                       :              Civil Action
                       v.                              :              No. 18-3253
                                                       :
CITY OF PHILADELPHIA, et al.,                          :
                    Defendants.


                         BRIEF IN OPPOSITION TO PLAINTIFF’S
                         MOTION TO SET ASIDE THE JUDGMENT

       This Court should deny Plaintiff’s motion to set aside the judgment. Plaintiff faces a

“heavy burden” to set aside a judgment under Federal Rule of Civil Procedure 60(b), because the

Third Circuit “view[s] Rule 60(b) motions as extraordinary relief which should be granted only

where extraordinary justifying circumstances are present.” Bohus v. Beloff, 950 F.2d 919, 930

(3d Cir. 1991) (citations and quotations omitted). In his motion, Plaintiff fails to set forth any

evidence or allegation that would merit setting aside the Court’s judgment. In fact, Plaintiff does

not even articulate why he believes the Court was wrong to dismiss this matter based on the

statute of limitations. The Court correctly concluded that the statute of limitations bars this suit,

and it should deny Plaintiff’s motion.1




       1
         The City of Philadelphia was recently served with Plaintiff’s complaint, but did not
accept service for “Mr. Summer,” because it cannot identify who this individual is or whether he
exists. However, if “Mr. Summer” did in fact work for the Philadelphia Prison System, the
claims against him – or any other defendant – would fail based on the statute of limitations, so
the Court correctly dismissed this matter as to all Defendants.
Date: January 24, 2019   Respectfully submitted,

                         /s/ Michael R. Miller
                         Michael R. Miller
                         Deputy City Solicitor
                         Pa. Attorney ID No. 315759
                         City of Philadelphia Law Department
                         1515 Arch Street, 14th Floor
                         Philadelphia, PA 19102
                         215-683-5433 (phone)
                         215-683-5397 (fax)
                         michael.r.miller@phila.gov
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
EMMANUEL ADEYINKA,                                    :
                               Plaintiff,             :
                                                      :                Civil Action
                       v.                             :                No. 18-3253
                                                      :
CITY OF PHILADELPHIA, et al.,                         :
                    Defendants.




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the foregoing brief was filed on ECF and is

available for viewing and downloading. I also certify that a copy of the brief has been served

upon the Plaintiff by first class mail, postage prepaid, as follows:

Emmanuel Adeyinka
10811 Richmond Ave. #18
Houston, TX 77042


Date: January 24, 2019                                Respectfully submitted,

                                                      /s/ Michael R. Miller
                                                      Michael R. Miller
                                                      Deputy City Solicitor
                                                      Pa. Attorney ID No. 315759
                                                      City of Philadelphia Law Department
                                                      1515 Arch Street, 14th Floor
                                                      Philadelphia, PA 19102
                                                      215-683-5433 (phone)
                                                      215-683-5397 (fax)
                                                      michael.r.miller@phila.gov
